UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4966



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TAMMY BLACKWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00262)


Submitted:   February 15, 2007            Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant. W. Walter Wilkins, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tammy    Blackwell    appeals     her   fifteen     month    sentence

imposed following her guilty plea to one count of conspiracy to

possess counterfeit obligations of the United States, in violation

of 18 U.S.C. § 371 (2000).            Blackwell’s counsel filed a brief

pursuant to Anders v. California, 286 U.S. 738, 744 (1967), stating

that there are no meritorious issues for appeal, but suggesting

that the district court erred in denying Blackwell’s motion for a

variance base on her limited intellect.

            We find that the district court properly applied the

Sentencing    Guidelines    and   considered        the    relevant     sentencing

factors before imposing the fifteen month sentence.                   18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).           Additionally, we find that

the district court’s decision to deny Blackwell’s request for a

variance    from    the   guideline    range    was       reasonable,    and   its

determination of the sentence within the range was reasonable. See

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006). (“[A]

sentence imposed within the properly calculated [g]uidelines range

[. . .] is presumptively reasonable.”) (internal quotation marks

and   citation      omitted).     Accordingly,        we    affirm    Blackwell’s

sentence.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We therefore


                                      - 2 -
affirm Blackwell’s conviction and sentence.    This court requires

that counsel inform her client, in writing, of her right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -